Citation Nr: 0312198	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-34 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1972 to April 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas. 

The procedural history of this case is discussed in the 
Board's September 1999 decision, in the Order of the United 
States Court of Appeals for Veterans Claims in January 2001, 
and in the Board's August 2001 remand.  As noted in the 
August 2001 remand, the issues for appellate adjudication 
were entitlement to service connection for asthma and service 
connection for an acquired psychiatric disorder other than 
post-traumatic stress disorder (PTSD).  By an October 2002 
statement, the appellant withdrew the claim seeking service 
connection for an acquired psychiatric disorder other than 
PTSD.  The remaining issue before the Board is entitlement to 
service connection for asthma.  


FINDING OF FACT

Asthma pre-existed service and did not undergo an increase in 
severity during service.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2002).  The appellant originally filed the 
appropriate form seeking to establish entitlement to service-
connected compensation in July 1990.  After the RO's initial 
denial of that claim in a September 1990 rating decision, the 
appellant sought to reopen it by an April 1992 statement 
accompanied by another formal application.  There is no issue 
as to providing the appropriate form or instructions for 
completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In the March 1996 remand, the 
Board informed the appellant he should clarify his 
representation and told him that the RO would attempt to 
obtain private clinical records.  The RO implemented these 
Board directives in April 1996 letters.  In the June 1997 
remand, the Board informed the appellant that he could submit 
additional evidence and argument in support of his claim, 
including medical evidence tending to show that his asthma 
was related to his service.  The Board also told him that VA 
would obtain recent and specified VA treatment records and 
contact the Social Security Administration for evidence 
concerning his claim for benefits before that agency.  In its 
September 1999 decision in this case, the Board informed the 
appellant that the preponderance of the evidence in the 
claims file did not show that his asthma, which had existed 
prior to his service, increased in severity during that 
service.  

Following the Court's remand of this case, the Board issued 
August 2001 and June 2002 remands, which essentially informed 
the appellant of the VCAA, of the need for information as to 
any treatment for his asthma, and of the need for a medical 
review of the claims file to determine whether the 
appellant's asthma underwent an increase in severity during 
his service.  By a July 2002 letter, the RO notified the 
appellant that he could submit additional information or 
evidence, and asked for a list of names and addresses of any 
individuals or treatment facilities that had treated him for 
asthma since September 1999, and the dates of such treatment.  
The letter also notified him that he should submit releases 
for any treatment he had received from private sources.  

In addition to these notices, the various statements and 
supplemental statements of the case concerning this issue 
listed the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claim.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim .  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The record includes four volumes of 
evidence, including service medical and personnel records, VA 
and private clinical records, and VA examinations, as well as 
records from the Social Security Administration.  With a 
November 2002 statement, the appellant provided a statement 
from a private physician concerning another claimed 
disability, and also asked for time to provide an additional 
medical opinion from his private physician.  The RO waited 
until January 2003, when it informed him that it was 
forwarding the case to the Board for appellate adjudication.  
The RO told the appellant that he could submit evidence 
directly to the Board and provided him with the Board's 
address.  No evidence has been received from the appellant.  
He has not identified any treatment from sources other than 
those represented by the medical evidence already of record.  
The Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

The claimant seeks to establish service connection for 
asthma.  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).  
Additionally, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (2002); 38 C.F.R. § 3.306(b) (2002).  Both 
the statute and judicial interpretation of the statute 
emphasize the fact that the presumption of aggravation is not 
applicable unless the preservice disability underwent an 
increase in severity during service.  See Paulson v. Brown, 7 
Vet. App. 466 (1995); Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The 
determination of whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet. App. 283, 286 (1993).  

The service medical records begin with a July 1972 entrance 
examination showing a past history of asthma; there was no 
evidence of asthma at that time.  The remaining service 
medical records revealed no findings of asthma.  The March 
1974 separation examination showed a normal clinical 
evaluation of the lungs and chest.  

VA clinical records in February 1981 showed a history of 
asthma for the previous 23 to 24 years, with symptoms during 
changes in weather and exposure to dust or pollen.  

VA hospital records dated in March 1981 showed that the 
veteran reported a history of childhood asthma for the 
previous 15 to 20 years that had improved by age 13 and that 
had recurred recently requiring treatment.  

VA clinical records in February 1993 indicated that the 
appellant had a history of asthma that started in childhood.  

VA examination in September 1993 included a diagnosis of 
asthma by history.  It was noted that the appellant stated he 
had asthma intermittently all his life, with severity 
dependent on weather and dust in the environment.  

The appellant testified at hearing before the RO hearing in 
August 1994 that he had no trouble with asthma in high school 
and that he played sports during high school.  He also 
testified that he had a couple of asthma attacks while in 
service and that his asthma became worse in service.  

VA clinical records in April, May, and November 1996, and in 
April 1997 noted asthma.  

VA medical records dated in July 1997 showed that the 
appellant reported a history of asthma in childhood that he 
"outgrew" and related having had no problems until his 
service in Korea.  According to the appellant, he was treated 
in Korea with an oral inhaler.  He also related much less 
exercise tolerance after service in 1974 and more regular 
treatment for asthma during the previous ten years.  The 
examiner related:  

Based on the patient['s] history of exercise 
limitation and the frequency of nocturnal symptoms, 
he has mild to moderate persisten[t] asthma, Step 3 
or 2.  With his history of childhood asthma, this 
most likely represents the natural progression of 
his disease.  There was insufficient documentation 
for me to make a judgment as to whether there was a 
significant problem with asthma while he was in the 
service.  His discharge physical was not available 
to me today.  

VA clinical records in November 1999 included a diagnosis of 
bronchial asthma, and indicated that the appellant stated the 
military diagnosed asthma in 1972.  He stated his asthma 
worsened with cold air and exercise.  

VA clinical records in February 2002 indicated that the 
appellant had a long history of asthma since childhood, which 
was poorly controlled.  Pulmonary function testing showed 
severe obstruction.  

VA examination in September 2002 indicated that the appellant 
related a history of asthma since childhood, with one episode 
during service of the need for a bronchodilator inhaler 
without need for hospitalization.  Prior to 1992, it was 
noted, he used nonprescription medication, and after 1992 he 
used a prescription inhaler.  The clinical impression was 
chronic obstructive pulmonary disease and asthmatic 
bronchitis.  On review of the claims file, the examiner 
reported that the appellant had bronchial asthma prior to 
entry into service and that there is no clear-cut evidence 
that his service significantly aggravated the pre-existing 
asthmatic disorder.  

The appellant's asthma existed prior to service.  The July 
1972 entrance examination showed a past history of asthma, 
although there was no clinical evidence of asthma at that 
time.  Furthermore, this reported history has been oft 
repeated by the veteran.  It clearly and unmistakably existed 
prior to service.  As a preexisting disease, asthma will be 
considered to have been aggravated by active service, where 
there is an increase in disability during that service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  
The remaining service medical records revealed no findings of 
or treatment for asthma, and the March 1974 separation 
examination showed a normal clinical evaluation of the lungs 
and chest.  Thus, there is no indication from the service 
medical records that the asthma underwent an increase in 
severity during service.  

Nonetheless, the appellant contends that service aggravated 
his asthma.  He has, however, submitted no competent evidence 
tending to show that asthma underwent an increase in severity 
during service.  Moreover, there is competent medical 
evidence after service that is against finding that such an 
increase occurred.  The July 1997 VA examiner related that 
the condition most likely represented the natural progression 
of asthma that started in childhood.  While the examiner 
related that there was insufficient documentation to make a 
judgment as to whether there was a significant problem with 
asthma in service and reported that the appellant's discharge 
physical was not available, the Board points out that the 
report of the appellant's separation examination included a 
normal clinical evaluation of the lungs and chest and no 
finding of asthma.  Thus, it is reasonable to conclude that 
that report would not lead the July 1997 VA examiner to 
conclude that asthma became worse in service.  The September 
2002 VA examination also addressed this question, and 
concluded that the appellant had bronchial asthma prior to 
entry into service and that there was no clear-cut evidence 
that service significantly aggravated the pre-existing 
asthmatic disorder.  

The evidence of record indicates that the appellant's 
asthmatic condition, which pre-existed service, did not 
undergo an increase in severity during service.  Thus, it 
cannot be presumed that the pre-existing asthmatic condition 
was aggravated during service, a predicate requirement for 
service connection of a pre-existing disorder.  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for asthma.  


ORDER

Service connection for asthma is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

